UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 24, 2017 Voya Insurance and Annuity Company (Exact name of registrant as specified in its charter) IOWA (State of Incorporation) 001-32625 (Commission File Number) #41-0991508 (IRS Employer Identification Number) 1475 Dunwoody Drive, West Chester, PA 19380-1478 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 610-425-3400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]
